OFFICE    OF THE ATTORNEY            GENERAL OF TEXAS
                                  AUSTIN




Honorable Charlrp      Lookhart
State Troarumr
Austin,Texas




                                                                       t0




                         i   aa   being    renewed.   The o~lgl~l
                         are retaine6,~
                         eat our oplnloa IIB to whether the rain-
                     aeat should be classed ~8 a reneWa            80 a8
to aauae the inrtruneat         to be subjrot    to the tax as pro-
rlded   by .,rticie     70470,  Vernon*8   Civil Statutes.       ,\fter
  ~~ld.hg for the levy of a tax of ten Oent8 On eaah one
t u&red dollars       or fraotion    thereof   over the firat      6wo
hured     dollars     on all notes and obligations        scoured      bp
‘“rious   liens     which are filed     or recorded   in the office
Ot the County Clerk, said ;botprorides:
Honorable Charley Lmkhart,         pagS L


               ~dter   thl  e f&tirr   date of thfo AOt,
        exoo~t ao ~rolnaftrr prorided, no enoh b tru-
        ment shall be fll5d or reaorded by any Count
        Clark ia this 6tate      until there bar tmen lffI x-
        ed ta euoh Inetr unent     ltarpr in aoaordanoo with
        thS protleiono of thir l     eotion; proriding fur-
        ther that    should thr.l.mtrumnt SilSd In the
        offlao    of the County   Clerk 00 eclaurlty of an
        obligationthat has propertypl~od            ae reaurity
        la a state    or States other t&an Texas, the tat
        Shall M based upon the reasonable eaoh raluS
        of 5ll propert  ple4g~d ia TSzae in th5 propor-
        tion that Said propwty in Wras &bare to the
        total valtaeof t&o property l~~arlng tie obll&a-
        tionl and, providing rurthor that, except a0 to
        renawalr or exteasionr of aoorued Intueot, the
        provISIon ot thIS eeotlon lh5ll not apply to
        Inetrwmnte given In reaew5l or eetensiono 0r J’
        in8trunento theretofore stamped ulder the provl-
        oiono of this xot or tho OA@ araondedhereby,
        and oh511 not appl to Iaotrumnte      given in the
        refunding of SxiotIng bonds or obligatloao rh5rS
        tho preoedlug Instrument ef leonrltywao l    tampeb
        In acSordanoS    tith this Act or the on5 umnddd
        horobyi   . . .*
             m   the faoto stat& in your letter, prior      to the
=eOution     of the iMtWDOAt      In queStiOn the whole indebted-
mm0 w08 due.     It ie ismaterial     a8 to whether thL faot ozme
about through the Sxpiratlon of tlw        or through tbo aot of
the holdor of the note in aooeloratiag       the maturity OS the
~debtedneao   ao provided in tbr agr5mmto        betwon the bor-
rower  and the 15nder. m rtfoot of the agreement in qwe-
tIoa is purely to renew and ext~ad the matwit         date of the
~debtedneoe.     The faot that eueh is ao~mpli8 1;   ed by reln-
atatllrg the loan in its original eortdithmgoes only to the
h.A   Oi the iA.StZ’lUlSAt of OXteASiOD.    AiAOS AA StLU+~ b3fS
*VW     bema pfaoed   upon any   inotrument   000uriAg   thr   Pw'AeAt    Of
a Part or the Indebtedness aSSeated by the relnotatsnvat
ok?Peenent, the some must now be stamped In aceordanoo rith
*up Opinion x0. O-1052.   your question reoelveo an drim-
t iTa   answer .


                                               Yours very truly
                                            A~TOREY 03iEbL      CP TXLS